     Case 3:04-cr-00010-HDM-VPC Document 250 Filed 06/29/20 Page 1 of 1


 1

 2
                           UNITED STATES DISTRICT COURT
 3
                                 DISTRICT OF NEVADA
 4

 5    UNITED STATES OF AMERICA,                 Case No. 3:04-cr-00010-HDM-VPC
 6                             Plaintiff,
            v.                                  ORDER
 7
      JERMAINE MITCHELL,
 8
                               Defendant.
 9
10         The defendant has filed a motion for extension of time to

11    file a notice of appeal pursuant to Federal Rule of Appellate

12    Procedure 4(b)(4) (ECF No. 248). The government does not oppose.

13    (ECF No. 249).

14         In light of the difficulties counsel and the defendant have

15    had in communicating due to the COVID-19 epidemic, the court finds

16    good cause to extend the time for the defendant to file a notice

17    of appeal of the court’s May 21, 2020, judgment reducing his

18    sentence pursuant to the First Step Act of 2018, S. 756, 115th

19    Cong. (2018).     The appeal filed on June 19, 2020, is therefore

20    deemed timely.     The Clerk of the Court shall transmit a copy of

21    this order to the Court of Appeals for the Ninth Circuit.

22         IT IS SO ORDERED.

23         DATED: This 29th day of June, 2020.
24

25                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
26

27

28


                                            1
